 TRUCK DRIVERS,LOCAL NO. 705335Truck Drivers,Oil Drivers,Filling Station and Plat-form Workers'Union,LocalNo. 705 affiliated withthe International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America (Ex-celTransportationService Co.)andAnthony J.DeVitto. Case 13-CB-5938January 16, 1976DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND PENELLOThe Administrative Law Judge made the following inadvertent errorswhich in no way affect his decision or our adoption thereof. In the firstsentence of the fifth paragraph of sec. 2(b) of his Decision, the Administra-tive Law Judge states that DeVitto went to see Chicago Independent Presi-dent Keeganafterrecovering from his injury rather thanbeforerecovery. Inthe second sentence of the last paragraph of sec 2(b), of his Decision, theAdministrative Law Judge refers to Fred Mandel as Fred Karzen. Finally,in the first sentence of the sixth paragraph of sec. 2(b) of'his Decision theAdministrative Law Judge stated that Roberts phoned DeVitto on June 8,1975, rather than on June 8, 1971.APPENDIXOn October 10, 1975, Administrative Law JudgeBernard J. Seff issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the, National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedherein and hereby orders that the Respondent, TruckDrivers,OilDrivers, Filling Station and PlatformWorkers' Union, Local No. 705 affiliated with theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, its officers,agents, and representatives, shall take the action setforth in the said recommended Order, as so modi-fied:1.Substitute the following for paragraph 1(b):"(b) In any other manner restraining or coercingemployees in the exercise of rights guaranteed bySection 7 of the Act."2.Substitute the attached notice for that of theAdministrative Law Judge.iThe Respondent excepts to certain credibility findingsmade by the Ad-ministrative Law Judge.Itns the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect.StandardDry Wall Products,Inc, 91 NLRB 544(1950), enfd.188 F.2d 362 (C A. 3, 1951)We have carefully examined therecord and find no basis for reversing his findings.NOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe hearing held in Chicago, Illinois, on August 6and 7, 1975, in which we participated and had achance to give evidence, resulted in a decision thatwe had committed certain unfair labor practices inviolation of Section 8(b)(1)(A) and 8(b)(2) of the Na-tional Labor Relations Act, and this notice is postedpursuant to that Decision.The National Labor Relations Act gives all em-ployees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representa-tive they chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activities.In recognition of these rights, we hereby notifyour members that:WE WILL NOT cause Excel Transportation Ser-vice Co. to lay off Anthony DeVitto in violationof Section 8(a)(3) of the Act.WE WILL NOT in any other manner restrain orcoerce employees in the exercise of rights guar-anteed by the Act.WE WILL notify Excel Transportation ServiceCo. in writing that we have no abjection to thecontinued employment of Anthony DeVitto.WE WILL make Anthony DeVitto whole forany loss of pay and benefits suffered because ofthe discrimination against him.TRUCK DRIVERS, OIL DRIVERS, FILLINGSTATION AND PLATFORM WORKERS' UNION,LOCAL No. 705 AFFILIATED WITH THEINTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA222 NLRB No. 48 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEBERNARD J. SEFF, Administrative Law Judge: Upon acharge filed by the General Counsel of the National LaborRelations Board, by the Regional Director for Region 13filed on March 27, 1975, and a complaint issued on May23, 1975, against the above-named labor Union, Respon-dent herein, alleging that Respondent had engaged in un-fairlaborpracticeswithin themeaning of Section8(b)(1)(A) and (2) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended, by terminating the em-ployment of the Charging Party because of his lack ofmembership in the Respondent. Respondent filed an an-swer denying the commission of the alleged unfair laborpractices. A hearing was held in Chicago, Illinois, on Au-gust 6 and 7, 1975.'Upon the entire record in the case and from my observa-tion of the demeanor of the witnesses, I make the follow-ing:FINDINGS OF FACTI. JURISDICTIONExcel Transportation Service Co. (herein called the Em-ployer) is a corporation duly organized under and existingby virtue of the laws of the State of Illinois.The Employer, at all times material herein, has main-tained an office and principal place of business at 2300Estes, Elk Grove Village, Illinois, where it is engaged intrucking operations.During the calendar or fiscal year the Employer, in thecourse and conduct of its business operations, which con-stitute an essential link in the chain of interstate commerce,perform services valued in excess of $50,000 for enterprisesdirectly engaged in interstate commerce which annuallyshipped goods valued in excess of $50,000 directly to pointslocated in States other than the State where they are locat-ed.Respondent admits that it is engaged in commerce with-in the meaning of Section 2(6) and (7) of the Act and it isso found. The Union is a labor organization within themeaning of the Act.II.THE UNFAIR LABOR PRACTICESA. BackgroundIn order to understand the various intrafamily relation-ships of the various companies whose names might other-wise be confusing the General Counsel has succinctly setforth the following facts:I.Karzen and his four children, either separately,jointly or in various combinations, own several enter-prises connected with the trucking industry. I. Karzenis the sole shareholder of I. Karzen Trucking Co., Inc.'Briefs werefiled by the parties which have been duly considered(hereinafter referred to as Karzen Trucking), and theofficers consist of himself, his wife and two of his chil-dren. Excel Transportation Service Co. (hereinafter re-ferred to as Excel) is solely owned by Caryly KarzenMandel, daughter of I. Karzen, and the officers of saidcorporation consist of Mrs. Mandel and her husband,Fred. Both Karzen Trucking and Excel have rentedequipment from Apex Rental, which is owned by thefour children of I. Karzen, which is located in thesame building as Karzen Trucking on North Kedzie inChicago, but also located on Busse Road in Elk GroveVillage,where Karzen GMC Trucks Inc., a GMCdealership is located.Moreover, the building whichcontains the operating office of Excel in Elk GroveVillage is owned by Laflin Investing Co., whose share-holders are the four children of I. Karzen.Because of the familial ties between the above men-tioned enterprises, Excel utilizes the services of thesefirms.As already mentioned, Excel rents its officespace from Laflin Investment Co. It leases approxi-mately 50 percent of its tractors from Apex Rental.Although it maintains its own time sheets and person-nel records, it rents the services of Karzen Trucking'scomputer for its payroll. Driver applicants for employ-ment at Excel are sent to Apex Rental for qualifyingtests.Overflow work for both Excel and KarzenTrucking may be picked up by the other corporation.Anthony DeVitto started to work as a truckdriver forExcel on June 9, 1971. He filled out his application foremployment and was hired by Excel's terminal managerand dispatcher, Bob Roberts. For the first 3 weeks of hisemployment, he did general work which consisted of pick-ing up loads of materials and 'delivering it to a designatedconsignee. Thereafter Roberts sent him to work as a driverto the Mead Container Corporation located in Bridgeview,Illinois,where he was employed steadily for 3-1/2 years.He had the status of working for a steady house .2B. The FactsAnthony J. DeVitto began working as a truckdriver forExcel on June 9, 1971. He had been a member of the Chi-cago Independent Union for approximately 5 years. At thetime he was hired by Excel he had been out of steadyemployment for about 6 months. During this time he hadbeen working on an intermittent basis and received thisemployment out of the hiring hall of the said Chicago In-dependent Union.DeVitto suffered a job connected injury while regularlyemployed by Excel on December 11, 1974, and he re-mained out of work until April 14, 1975. He was originallyemployed by Excel as the result of a conversation he hadwith,a next door neighbor named Stevens, who was em-ployed by Excel and told DeVitto that Excel was hiringsteady drivers. Based on this news he reported to Excel and2A "steady house" is a carrier's customer who requires the services of atruck and driver on a permanent basis to transport the customer's goodsThe driver reports to the "steady house," rather than to the employer'sterminal each day and the tractors and trailers are garaged at the "steadyhouse." The Local 705 and the CTDU (Chicago Truck Drivers Union-Independent) contracts recognize the special status of a "steady house." TRUCK DRIVERS, LOCAL NO. 705337was interviewed by Robert Roberts who is the terminalmanager and dispatcher for Excel. After initially doingtrucking work for Excel for about 3 weeks he was assignedto be a "steady driver" for the Mead Container Corpora-tion whose plant is located at Bridgeview, Illinois. The de-scription of a "steady house" appears in footnote2, supra.DeVitto remained for 3-1/2 years as a steady driver forMead. In this capacity his responsibility was to report on adaily basis at the Mead company and during this time hehad few occasions to report to the Excel place of business.Excel has a union-security contract with Local 705 IBT.During his entire period of employment up to the date ofhis injury DeVitto remained a member of the Chicago In-dependent Union. The fact of DeVitto's membership in theIndependent was known to Roberts who, early in De-Vitto's employment, suggested that DeVitto transfer hisunion membership from the Independent to Local 705.Parenthetically it should be noted that Respondent's coun-sel explained on the record that there is no relationshipbetween 705 and the Independent which is a large ChicagoUnion. The contracts in the trucking industry in Chicagoamong companies and the two unions are identical as totheirmajor provisions except for some slight variations asto the health, welfare, and pension benefits. It is clear fromthe record that all of the regular drivers for Excel weremembers of Local 705. Neither Roberts nor DeVitto pur-sued the matter of DeVitto's transfer to Local 705 and thissituation continued for 3-1/2 years.During this time DeVitto was regularly paid for his serv-ices with Excel checks. He did not ever sign a dues-deduc-tion form in favor of Local 705 and, in fact, his health,welfare, and pension payments were regularly made to theChicago Independent by the Karzen company. DeVittotestified that during the 3-1/2 years of his employment as asteady driver for Mead he and his family had numerousillnesses allof which were paid for under the terms andconditions of the Independent's health and welfare obliga-tions to its members. It should be noted that the KarzenCompany has a union-security contract with the Indepen-dent Union and has no relationship with Local 705.From time to time, when DeVitto did have occasion tovisit the Excel office, he saw his name on Excel's seniorityroster at slot number 16. As will be explainedinfrahisnameremained on Excel's seniority rosters until some timein April 1975.After recovering from his injury and having been dis-charged by his doctor DeVitto phoned Roberts requestingthat he be returned to his job.'He went to see Roberts whotold him that he should promptly transfer from the Inde-pendent to Local 705. Pursuant to this suggestion DeVitto,accompanied by his wife, called on Barney Keegan, presi-dent of Independent Union. DeVitto explained that he hadbeen steadily employed by Excel, one of whose steadyhouses is the Mead Company, but that he now wanted totransfer to Local 705. Keegan told him not to transfer until705 agreed to accept him.Going back in the record to recapitulate the facts, Rob-erts phoned DeVitto on June 8, 1975, and told him to takea driving test to see if he could handle a tractor trailer andto take this test at the Karzen- garage. DeVitto passed thetest and reported to Roberts at Excel. DeVitto was hiredand went to work on June 9 for Excel. About 2 weeks laterRoberts asked DeVitto about the Union. DeVitto said hewas intheChicago Independent Union. Roberts said,"Well you probably have to transfer to Local 705," De-Vitto said, "Okay, but I want to wait for 30 days in order tomake up my mind whether I want to continue to work forKarzen," which had in themeantimehired DeVitto as adriver.At the time of the visit of the DeVittos to Keegan, Kee-gan phoned 705 to find out whom DeVitto shouldsee.De-Vitto was told to see Joe Desmyter, who is Local 705'srepresentative in charge of the Excel -drivers. Desmyterphoned Roberts at Excel while DeVitto was in the office of705 and told him (Roberts) that DeVittowas requesting atransfer to 705 from the Chicago Independent.Roberts testified that he told Desmyter that DeVitto hadworked for Excel as a truckdriversinceJune 9, 1971. Rob-erts told Desmyter he could not explain how it came aboutthat DeVitto worked for Excel for 3-1/2 years while he wasa member of the Independent notwithstanding the fact thatExcel had no contract with the Independent, but in facthad a union-security contract with Local 705. Robertswent on to say that DeVitto's name had somehow gottenlost in the shuffle. In reply to, this information Robertstestified that Desmyter said: "Well he no longer can workfor you because he does not belong to 705. He said, Youhave a lot of men laid off too." Laterin the sameconversa-tion Roberts was asked by the General Counsel:Q. Did-in this conversation did Desmyter ask youto do or tell you to do something?A. Yes, he told me that I can no longer hire himJUDGE SEFF: Keep him in your employ?THE WITNESS: That's correct.Roberts went on to say that he reported his conversationwith Desmyter to Fred Mandel, vice president of Excel,and told Mandel, Desmyter said, "we could nolonger useor employ DeVitto as one of our drivers." Mandel replied,"if that's the case we can't use him."Later in his testimony Roberts said Excel removed De-Vitto's name from the Excel seniority roster as the result ofRoberts' talk with Desmyter and Mandel's instruction.The specificity of Desmyter's instruction to Roberts isborne. out by the following recital by Roberts of his conver-sation with Desmyter. The record continued:Q. Then Desmyter got on the phone; is that cor-rect?A. Yes.Q. And what did he say?A.Well, he told me Mr. DeVitto was there and hehad wanted to make a change and get into 705. AndMr. Desmyter asked me how long he had been work-ing there, and I told him, and he said, "You know, hesaid, "this man is-belongs to the Chicago local andhe can't work for you when he belongs to the Chicagolocal." And the outcome of it was that he told me thatI could not put him back to work.There then follows a question addressed to Roberts askinghim if he recalled that Desmyter told him (Roberts) that 338DECISIONSOF NATIONALLABOR RELATIONS BOARDDeVitto was a Karzen employee on loan to Mead.RobertsflatlydeniedthatDesmyter made such a statement and hewas equally emphatic in denying that he(Roberts) hadmade such a statement to Desmyter.In the course of cross-examination by Respondent'sCounsel the following exchange took place:Q. Now, inJune of 1971, it is not a fact that theChicagoIndependentUnion sent you to KarzenTruckingCompany?A. No sir.Q. Can youtellme how you got to Excel in ElkGroveVillage?A. A neighborof mine, lives two doors away worksfor Excel Transportation.Q. And who is that?A. Stevens.Joseph Stevens.Q. Anditwas after the conversation with Mr. Ste-vens that you went to Excel?A. Yes, sir.To further bolster the fact that DeVitto wasin fact anemployee of Excel and not Karzen during the period inquestion, Respondent showed DeVitto an application foremployment. This application, which is identified in therecord as Respondent's Exhibit 4(a) and 4(b), consists oftwo pages, the second page of which represents a photoco-py of what appears on the back of the application blank.DeVitto testified that he filled out the application in hisown handwriting which he identified as being the first pageof the exhibit. It is an application for employment at ExcelTransportation Company. The word "Excel" appears inthe upper righthand corner of the document.DeVitto testi-fied that this word was not in his handwriting,Robertstestified that he wrote the name"Excel"and also made allthe notations which appear on the reverse side of the appli-cation.As has been previously noted, on or about June 8, 1971,Roberts called DeVitto and sent him to Apex Rental onNorth Kedzie in Chicago to have a driving test taken underthe direction of Odell Fauk, a Karzen Trucking employee.DeVitto passed the test and was immediately employed byExcel. Roberts told DeVitto he would have to transfer hisunion membership to Local 705. DeVitto told Roberts heunderstood that, but he had 30 days to decide whether hewanted to transfer or not as he wanted to wait to determineif he liked the job at Excel. There were no further conversa-tions about DeVitto's membership in a union thereafter.DeVitto never did transfer his membership to Local 705,but continued throughout his employment with Excel to bea member of the Chicago Independent Union.The General Counsel points out in his brief that at thetime of his employment with Excel, DeVitto had his uniondues paid through the end of that year. The first time dueswere deducted from his paycheck was in January 1972. Itwas not until February 1975 that DeVitto learned his wel-fare,health, and pension contributions were being made toChicago Independent on his behalf by Karzen Trucking,whose drivers are represented by the Chicago IndependentUnion.General Counsel's brief continues:Although the facts are blurred by time, it appears thatsomeone at Excel called up Richard Karzen,Treasur-er of Karzen Trucking, and asked that Karzen Truck-ing pay the health,welfare and pension contributionsto Chicago Independent on DeVitto's behalf.Karzenagreed to do it so long as the matter was straightenedout later.`Once the contributions began being made byKarzen Trucking,no further conversations about itwere everheld. Thematter never came again to lightuntil after the-discharge of DeVitto in Feburary, 1975.Mandel, Vice President of Excel, never knew thatKarzen was making payments to Chicago Indepen-dent on behalf of DeVitto until February, 1975.As hasbeen noted earlier in the instant Decision Des-myter called Roberts on the phone and said,"I've got aman in my office by the name of DeVitto.He claims he'sbeen working there for three and one-half years.Whatabout it?" Roberts replied that DeVitto did work for Exceland had been so employed since 1971. Desmyter then toldRoberts that DeVitto did not belong there and he shouldbe taken off the seniority roster because he was not a mem-ber of Local 705 and "He cannot work for you." Desmyteralso told Roberts he could not put DeVitto back to work,and he could not keep him in Excel's employ.According to Respondent's counsel,Desmyter insistedthat DeVitto was a Karzen Trucking employee. He furthersaid there was nothing he could do because RespondentUnion did not know that DeVitto was working for Excel.He then added that he would not recognize DeVitto as everbeing an employee of Excel and the only way DeVittocould work at Excel was if all laid-off men at Excel wererecalled to work,and then DeVitto could be hired as a newemployee with no seniority,and that upon hearing this,DeVitto and his wife left the hall.Respondent in its brief questions the credibility of Rob-erts.Respondent's counsel further claims Desmyter alleg-edly said that Roberts told him that DeVitto had, all along,had been an employee of Karzen.This was flatly refutedby Roberts,the seniority rosters received in evidence, De-Vitto, and Fred Karzen.Iwas impressed with Roberts' de-meanor on the stand and am persuaded that he told thestory truthfully as the events unfolded. Furthermore, itshould especially be noted that Desmyter was not offeredby Respondent as its witness although the bulk of the testi-mony involved DeVitto, Roberts, and Desmyter. Beyondthis fact there is the further,clincher to be found in theundisputed testimonyof VicePresident Fred Karzen, who,upon being informed that Desmyter insisted that DeVitto'sname be removed from Excel's,seniority roster and not bereemployed by Excel, told Roberts to follow Desmyter'sinstructions.It strainscredulityforKarzen to have giventhese instructionsto RobertsunlessDeVittohad been em-ployed by Excel as Roberts had testified.Concluding Findings and AnalysisRespondent seeks to make much of the fact that Des-myter did not use the word"discharge or" layoff in hisremarks to Roberts about DeVitto. Without indulging insemantic niceties it is overwhelmingly borne out in the rec- TRUCK DRIVERS, LOCAL NO. 705339ord that Desmyter instructed Roberts not to reemploy De-Vitto, to remove his name from the seniority roster, and todispense with his services. In simple English this adds up to"discharge." Bluntly, Desmyter's languageis clear and un-ambiguous. He ordered Excel to terminate DeVitto's em-ployment because he was not a member of 705, and 705had a number of its members in layoff status. DeVitto wasnot to be continued on the job unless and until all 705'smen had been rehired. Even then, if he was restored toExcel's employment, it had to be as a new employee andwithout seniority.Respondent also makes the argument that by taking De-Vitto as a rehire the effect of such action would be to doviolence to the integrity of Local 705's bargaining unit.This argument is rendered, nugatory because it is admittedon the record that the work of driving a truck performedby DeVitto is identical with the work being performed bythe drivers who are members of 705 and within the ambitof 705's bargaining unit. Respondent's further argumentthat justso long asDesmyter had a colorable belief that hisactionswere not motivated by the fact that DeVitto wasnot a member of IBT's Local 705 his actions were not vio-lative of the Act. Respondent's brief then quotes from Ce-dar Rapids Block Company, Inc. v. N.L.R.B.,332 F.2d 880,886 (C.A. 8, 1964), placing particular emphasis on that partof thelanguage ofthat case which states: "A good faithbelief, even if it turns out in fact to be incorrect, can besufficient to refute a charge of unlawful discharge."Respondent's reliance onCedar Rapidsisboth misplacedand inapposite. This is so because the facts of the instantcase and those ofCedar Rapidsare not analagous.Much more to the point and on all fours with the case atbar is the decision of Administrative Law Judge Richard J.Boyce in the case ofTruck Drivers, Oil Drivers, Filling Sta-tionand Platform Workers Union Local 705, affiliated withthe International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America (Randolph PaperCompany),3which involves the identical unionin a casethat arose in Chicago and where the facts are identical withthose in the instant case. In thatcase, oneFrank Byers hadbeen a member of the Chicago Independent Union andwas employed by Randolph doing identical work as hisfellow employees who were members of 705 with whichunionRandolph hada union-security contract.Shortly after Byers' hire by the company, company offi-cials raised with him the possibility that he might have toshift his membership to Local 705. Byers responded that hedid not wish to take such action because he had too muchtimein Chicago's Independent retirement plan to abandonhis membership in that union. The company did not pressthe issue and proceeded to remit health, welfare and pen-sion and dues payments to Chicago Independent on behalfof Byers. Byers never joined 705 and no payments weremade to this union by Randolph.Matters remained in this posture until December 1974,when business conditions caused the company to lay offtwo drivers. Those selected, becauseleast senior, wereHenry Bradtke and George Lee. They, along with all of the3 221 NLRBNo 37 (1975).company's nine local delivery drivers except Byers, be-longed to Local 705.The thrust of Respondent's defense is summed up in theRandolph case:Byers did not become a member of the 705 unit ...simply because he performed its work. Local 705could lawfully claim that work for its unit members,albeit to the seniority detriment of Byers, if it had agood faith belief that its actions were proper.In conclusion theRandolph Paper Companycase makes twosalient points: One, that Byers' job in all respects was indis-tinguishable from those concededly in the bargaining unitrepresented by Respondent, that he was a member of thatunit as a matter of law and had been since his hire in 1967.Second, Respondent's counsel makes the point that theunion representative acted on a good-faith belief that Byerswas not a unit member at the time of his layoff. This argu-ment is identical with the position adumbrated byRespondent's counsel in the instant case. The point isstressed in the case at bar with pages of citations studdedwith cases allegedly bearing on this point. Respondent'scounsel seeks to distinguish and reject this case on theground thatRandolphwas incorrectlydecided because,in-ter aha,Here it is undisputed that Desmyter acted in goodfaith based on the undenied statement by Roberts thatDeVitto was a Karzen Trucking employee and the ab-sence of any evidence, of any evidence except De-Vitto's word, that DeVitto was a 705 unit employee.The evidence is otherwise. Not only did DeVitto repeatedlystate on the record that he was not a Karzen employeeduring the period in question but the internal evidence andthe exhibits in the record consisting of his application foremployment (which unequivocally shows that DeVitto ap-plied for work at Excel) but, in addition, the seniority lists(accepted into the record as evidence) show that DeVittowas carried on Excel's seniority roster up to the time inApril 1975 when this issue became the crux of the instantcase. Furthermore and decisive is the fact that Respondentnever presented Desmyter as its witness. Furthermore Rob-erts testified, without refutation, that DeVitto was indeedan employee of Excel. To say as Respondent has done inits brief that "it is undisputed that Desmyter acted in goodfaith based on the undenied statement that DeVitto was atrucking employee of Karzen" is a distortion, not to say anerroneous statement of the record.In addition it should be noted that Respondent claimsDeVitto was under an affirmative duty to have denied inhis phone conversation with Roberts to notify 705 that hewas an employee of Karzen, not Excel. This is a totallyerroneous statement of the law. The answer to this questionis found in the brief of the General Counsel:First, it is clear that the notice for the discharge wasDesmyter's desire to eliminate a nonunion employeeso that Respondent's members who ' were laid off,would replace him and be recalled to work.The record is crystal clear that Roberts testified that Des-myter told Roberts to discharge DeVitto because he is not 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDa member of 705. The General Counsel concludes from thetestimony in the record that: "In no manner can one inter-pret that statement of Desmyter as being a declaration ofunitpreservation as opposed tounion membershippreserva-tion." In order to finally put to rest the question of integri-ty of the unit Respondent laboriously sought to cast thefacts in such a guise that the issue in the instant case con-cerns a serious question that Respondent was simply seek-ing to "preserve the integrity of the Union's bargainingunit." Once again the General Counsel in his brief pointsout:It is evident that DeVitto was a member of the bar-gaining unit at Excel which was represented by Re-spondent Union. There is no dispute that the otherdrivers of Excel who worked at Mead Container weremembers of Respondent Union's bargaining unit.Why then should there be any dispute that DeVitto,who did exactly the same work as they, was a memberof Respondent Union's bargaining unit. Clearly theemployer of all these drivers thought they were all apart of the same unit since Excel's seniority lists, intro-duced as Exhibits 6, 7, 8, 9 and 10, which covered theperiod from December 1972 through April, 1975, con-tained DeVitto's name during the period he was em-ployed, as well as the names of all of its other drivers.There is no dispute that Desmyter, as agent of RespondentUnion, on or about February 5, requested that Excel re-move DeVitto's name from its seniority list and removehim from its employment, requests with which Excel com-plied.In conclusion it is to be noted that when Desmyter in-sisted that Excel remove DeVitto from its seniority list andno longer employ him, Desmyter's motive in seeking De-Vitto's discharge was necessarily an illegal one. In simplelanguage Desmyter sought the removal of DeVitto fromemployment with Excel solely because he was not a mem-ber of Respondent Union.There remains only the question as to whose duty it wasto notify Respondent that DeVitto was in fact an employeeof Excel. The answer to this question is also provided bythe General Counsel's brief:When a union requires a new employee to perfectmembership under a lawful union-security agreement,it has the duty to notify the employee at some point, asto what his "membership" obligations are. To permit aunion to lawfully request the discharge of an employeefor failure to meet his dues-paymg obligations wherethe promises relating to such obligations are not dis-closed to the employee, would be grossly inequitableand contrary to the spirit of the Act.Philadelphia Sher-aton Corporation,136 NLRB 888.Further, the case ofLocal 545, International Union of Oper-ating Engineers, AFL-CIO (Joseph Saraceno & Sons, Inc.),161 NLRB 1114, 1121, (1966) states:... where the protection of an individual employee'sright to continued employment is to be balancedagainst the statutorily restricted right of a union toenforce a union-security agreement requiring member-ship as a condition of employment, a union must showthat it has dealt fairly with the employee and givenhim clear notice of what is required of him. Absentsuch a demonstration the individual's rights must beheld paramount and protected.The General Counsel's brief continues:It was the obligation of Desmyter to inform DeVittowhat acts he had to perform and what duties he had toincur in order to become a member of RespondentUnion, and give DeVitto the opportunity to performthose acts and incur those duties before seeking hisdischarge because of lack of union membership.Respondent Union's fiduciary duty to inform De-Vitto of the latter's obligations under the union-securi-ty provisions of the collective bargaining agreementexisted independently from Excel's obligation, if therewas any. SeeBuilding Construction,Highway Pavers,Sewer and Tunnel Workers Union Local No. 113, et al.,167 NLRB 39 (1967).In the case ofInternational Union of Operating Engineers,Local 18, AFL-CIO(William F. Murphy), 204 NLRB 681,682 (1973), the Board held:Thus, while the evidence proffered here might indeedshows that the Union had nointentto encourageunion membership by interfering with Murphy's em-ployment, yet the display of union power exhibited byan exercise of control over employment opportunitysolely for reasons relating to the conduct of an em-ployee as a union member would necessarily have thateffect.Since the Union's discrimination against Mur-phy was, at best, related to his obligationsas a unionmember such action by the Union comes within theproscription action of Section 8(b)(2).I conclude and find that by causing the Company to layoff and/or discharge DeVitto because of union member-ship considerations, Respondent caused it to discriminateagainstDeVitto in violation of Section 8(b)(2). Respon-dent, by the same conduct, "restrained and coerced" De-Vitto in violation of Section 8(b)(1)(A) of the Act.By causing the Company to lay off DeVitto because ofunion membership considerations, Respondent caused it todiscriminate against him in violation of Section 8(a)(3),thereby itself violating Section 8(b)(2). Respondent by thesameconduct "restrained and coerced" DeVitto with Sec-tion 8(b)(1)(A).CONCLUSIONS OF LAW1.By causing Excel Transportation Service Co. to dis-criminate against Anthony DeVitto in violation of Section8(a)(3) of the Act, as found herein, Respondent violatedSection 8(b)(2) and 8(b)(1)(A) of the Act.2.The unfair labor practices affect commerce withinSection 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed: TRUCK DRIVERS,LOCAL NO.705341ORDER4Respondent, Truck Drivers, Oil Drivers, Filling Stationand Platform Workers' Union, Local No. 705, affiliatedwith the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, its officers,agents, and representatives, shall:1.Cease and desist from:(a)Causing Excel Transportation Service Co. to lay offAnthony DeVitto in violation of Section 8(a)(3) of the Act.(b) In any like or related manner restraining or coercingemployees in the exercise of rights guaranteed by Section 7of the Act.2.Take the following affirmative action:(a)Notify Excel Transportation Service Co., in writing,that it has no objection to the continued employment ofAnthony DeVitto.(b)Make Anthony DeVitto whole for any loss of payand benefits suffered because of the discrimination againsthim, backpay to be computed in accordance with F. W.Woolworth Company,90 NLRB 289 (1950), andIsis Plumb-4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.ing & Heating Co.,138 NLRB 716 (1962).(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all rec-ords necessary for determination of the amounts owing un-der the terms of this recommended Order.(d) Post at its offices, meeting hall, and hiring halls, cop-ies of the attached notice marked "Appendix." 5 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 13, after being signed by an authorized repre-sentative of Respondent, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken to ensurethat said notices are not altered, defaced, or covered byany othermaterial.(e)Sign and forthwith return sufficient copies of saidnotice to the Regional Director for Region 13 for postingby Excel TransportationServiceCo., that employer beingwilling, at places where notices to employees customarilyare posted.(f)Notify the Regional Director for Region 13, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.5 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."